Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3-5 and 7-9 are allowed.

REASONS FOR ALLOWANCE
3.	Claims 1, 3-5 and 7 are allowable because none of the prior art discloses or fairly suggests a sensor device, comprising an evaluation device configured to determine a first measured value, the first measured value depending on the emitted first electrical  field picked up by the second electrode; determine a second measured value, the second measured value depending on the emitted second electrical field picked up by the second electrode; and determine a compensated-for measured value using the first measured value and the second measured value, and in the combination as claimed in claim 1. 
Claims 8 and 9 are allowable because none of the prior art discloses or fairly suggests a method of operating a capacitive sensor device, comprising: determining a first measured value with an evaluation device, the first measured value depending on the emitted first electrical  field picked up by the second electrode; determining a second measured value with the evaluation device, the second measured value depending on the emitted second electrical field picked up by the second electrode; and determining a compensated-for measured value using the first measured value and the second measured value, and in the combination as claimed in claim 8. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867